DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2018/0018052 A1, hereinafter referred as “Yang”) in view of Ding et al. (US 2019/0243493 A1, hereinafter referred as “Ding”).
 	Regarding claim 7, Yang discloses a pressure-sensitive touch display panel (¶0022 and ¶0024 discloses an OLED display with a pressure-sensitive touch function), comprising: 
 	a substrate (Fig. 1 and ¶0017 discloses base substrate 100);  
 	an OLED structure layer which is arranged on the substrate (Fig. 1 and ¶0017 discloses a plurality of organic light-emitting diode (OLED) pixel units 110 disposed on a side of the base substrate 100) and comprises a cathode layer (Fig. 1 and ¶0017 discloses a cathode layer 113); and
	a touch electrode layer which is arranged above the OLED structure layer (Fig. 1 and ¶0018 discloses a plurality of mutually independent pressure-sensitive detection 
	Yang doesn’t explicitly disclose a touch electrode layer… comprises driving electrodes and sensing electrodes.
	However, in a similar field of endeavor, Ding discloses a touch electrode layer… comprises driving electrodes and sensing electrodes (Figs. 1, 2 and ¶0052 discloses the touch structure is a mutual capacitive type touch structure, that is, the touch electrodes 131 are used in a mutual capacitive sensing mode, and comprise a plurality of first touch electrodes 1311 and a plurality of second touch electrodes 1312 which are insulated from the first touch electrodes 1311. For example, the first touch electrodes 1311 are configured to form a touch scanning line to transmit a touch scanning signal. The second touch electrodes 1312 are configured to form a touch sensing line to transmit a touch detection signal).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang for the purpose of forming a mutual capacitance touch sensing system so that multi-touch operation where multiple fingers, palms or styli can be accurately tracked at the same time.
	Regarding claim 8, Yang discloses the pressure-sensitive touch display panel according to claim 7, wherein the OLED structure layer further includes an anode layer (Fig. 1 and ¶0017 discloses an anode layer 111) and a functional layer (Fig. 1 and ¶0017 discloses an emission layer (EML) 112), wherein the anode layer (111) is arranged on 
	Regarding claim 10, Yang doesn’t explicitly disclose the pressure-sensitive touch display panel according to claim 7, wherein the pressure-sensitive touch display panel further comprises a deformable layer arranged between the cathode layer and the touch electrode layer.
 	However, in a similar field of endeavor, Ding discloses wherein the pressure-sensitive touch display panel further comprises a deformable layer (120) arranged between the cathode layer (110) and the touch electrode layer (131) (Figs. 1, 11 and ¶0047 discloses the touch electrode 131, the first detection electrode 110, and the piezoelectric material layer 120 constitute a sandwich-type piezoelectric sensing structure. ¶0065 discloses the common cathode 143… serves as the first detection electrode 110).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Yang for the purpose of supporting the touch electrodes arranged thereon.
	Regarding claim 11, Yang doesn’t explicitly disclose the pressure-sensitive touch display panel according to claim 10, wherein the pressure-sensitive touch display panel further comprises a packaging layer mounted on the cathode layer, wherein the deformable layer is arranged between the packaging layer and the touch electrode layer.
 	However, in a similar field of endeavor, Ding discloses wherein the pressure-sensitive touch display panel further comprises a packaging layer (144) mounted on the cathode layer (143, 110), wherein the deformable layer (120) is arranged between the packaging layer (144) and the touch electrode layer (131) (Fig. 10 and ¶0064 discloses the piezoelectric material layer 120 is on the thin film encapsulation layer 144, that is, the thin film encapsulation layer 144 not only protects and insulates other components in the display structure 140, but also serves as a base for the piezoelectric material layer 120 and the touch electrodes 131 thereon for function of support).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Yang so that the thin film encapsulation layer not only protects and insulates other components in the display structure, but also serves as a base for the piezoelectric material layer and the touch electrodes thereon for function of support (¶0064).

4. 	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Wang et al. (US 2019/0064955 A1, hereinafter referred as “Wang”) and in further view of Ding.
Regarding claim 1, Yang discloses a pressure-sensitive touch display panel (¶0022 and ¶0024 discloses an OLED display with a pressure-sensitive touch function), comprising: 
 	a substrate (Fig. 1 and ¶0017 discloses base substrate 100); 
 	an OLED structure layer which is arranged on the substrate (Fig. 1 and ¶0017 discloses a plurality of organic light-emitting diode (OLED) pixel units 110 disposed on a side of the base substrate 100) and comprises a cathode layer (Fig. 1 and ¶0017 discloses a cathode layer 113), an anode layer (Fig. 1 and ¶0017 discloses an anode layer 111) and a functional layer (Fig. 1 and ¶0017 discloses an emission layer (EML) 112), wherein the anode layer (111) is arranged on the substrate (100) (Fig. 1 and ¶0017 discloses wherein the OLED pixel units 110 include an anode layer 111, an emission layer (EML) 112 and a cathode layer 113 disposed on the base substrate in sequence), the functional layer (112) is arranged on the anode layer (111) (Fig. 1 and ¶0017 discloses wherein the OLED pixel units 110 include an anode layer 111, an emission layer (EML) 112 and a cathode layer 113 disposed on the base substrate in sequence), the cathode layer (113) is arranged on the functional layer (112) (Fig. 1 and ¶0017 discloses wherein the OLED pixel units 110 include an anode layer 111, an emission layer (EML) 112 and a cathode layer 113 disposed on the base substrate in sequence),…; and 
 	a touch electrode layer which is arranged above the OLED structure layer (Fig. 1 and ¶0018 discloses a plurality of mutually independent pressure-sensitive detection electrodes 300 disposed between the cathode layer 113 and the opposing substrate 200)…, wherein the pressure-sensitive touch display panel has a display stage (Fig. 6, 
 	Yang doesn’t explicitly disclose the cathode layer comprises a plurality of cathodes arranged side by side and a touch electrode layer… comprises driving electrodes and sensing electrodes.
	However, in a similar field of endeavor, Wang discloses the cathode layer comprises a plurality of cathodes arranged side by side (¶0009 discloses the cathode in the electroluminescent display panel is a plurality of block electrodes. ¶0035 discloses moreover, the plurality of block electrodes and the self-capacitive electrodes 101 are in one-to-one correspondence, and their orthographic projections on a horizontal plane overlap with each other).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang for the purpose of simplifying the manufacturing process by forming the cathode electrode the same size as the touch electrodes.
 	Yang as modified still doesn’t explicitly disclose a touch electrode layer… comprises driving electrodes and sensing electrodes. 
	However, in a similar field of endeavor, Ding discloses a touch electrode layer… comprises driving electrodes and sensing electrodes (Figs. 1, 2 and ¶0052 discloses the 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Yang for the purpose of forming a mutual capacitance touch sensing system so that multi-touch operation where multiple fingers, palms or styli can be accurately tracked at the same time.
	Regarding claim 2, Yang as modified doesn’t explicitly disclose the pressure-sensitive touch display panel according to claim 1, wherein the pressure-sensitive touch display panel further comprises a deformable layer arranged between the cathode layer and the touch electrode layer.
 	However, in a similar field of endeavor, Ding discloses wherein the pressure-sensitive touch display panel further comprises a deformable layer (120) arranged between the cathode layer (110) and the touch electrode layer (131) (Figs. 1, 11 and ¶0047 discloses the touch electrode 131, the first detection electrode 110, and the piezoelectric material layer 120 constitute a sandwich-type piezoelectric sensing structure. ¶0065 discloses the common cathode 143… serves as the first detection electrode 110).

 	Regarding claim 3, Yang as modified doesn’t explicitly disclose the pressure-sensitive touch display panel according to claim 2, wherein the pressure-sensitive touch display panel further comprises a packaging layer mounted on the cathode layer, wherein the deformable layer is arranged between the packaging layer and the touch electrode layer.
 	However, in a similar field of endeavor, Ding discloses wherein the pressure-sensitive touch display panel further comprises a packaging layer (144) mounted on the cathode layer (143, 110), wherein the deformable layer (120) is arranged between the packaging layer (144) and the touch electrode layer (131) (Fig. 10 and ¶0064 discloses the piezoelectric material layer 120 is on the thin film encapsulation layer 144, that is, the thin film encapsulation layer 144 not only protects and insulates other components in the display structure 140, but also serves as a base for the piezoelectric material layer 120 and the touch electrodes 131 thereon for function of support).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Yang so that the thin film encapsulation layer not only protects and insulates other components in the display structure, but also serves as a base for the piezoelectric material layer and the touch electrodes thereon for function of support (¶0064).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Wang, in further view of Ding and still in further view of Keum et al. (US 2019/0095025 A1, hereinafter referred as “Keum”).
	Regarding claim 4, Yang as modified doesn’t explicitly disclose the pressure-sensitive touch display panel according to claim 2, wherein the deformable layer is made of transparent resin material.
 	However, in a similar field of endeavor, Keum discloses wherein the deformable layer (¶0011 discloses the thickness of the dielectric layer 430 is reduced due to a pressure of touch) is made of transparent resin material (Fig. 1, ¶0023 and ¶0035 discloses in the force touch sensor according to the present invention, the transparent dielectric layer may be an optically clear adhesive (OCA) or an optically clear resin (OCR)).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Yang so that when each of the lower electrode layer 30 and the upper electrode layer 70 is bonded using a material such as the OCA or OCR, which has an adhesive function and a specific dielectric constant (¶0065).

6.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Wang, in further view of Ding and still in further view of Lee et al. (US 2018/0321778 A1, hereinafter referred as “Lee”).
	Regarding claim 5, Yang as modified doesn’t explicitly disclose the pressure-sensitive touch display panel according to claim 1, wherein the pressure-sensitive touch 
 	However, in a similar field of endeavor, Lee discloses wherein the pressure-sensitive touch display panel further comprises a protective layer mounted on a surface of the touch electrode layer (Figs. 3a, 3b and ¶0024 discloses the touch protection layer 116 is arranged on a side of the touch electrode layer 112, the side is opposite to the thin film encapsulation layer 108).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Yang for the purpose of protecting the touch display device from environmental factors such as dust or water.	
	Regarding claim 6, Yang as modified doesn’t explicitly disclose the pressure-sensitive touch display panel according to claim 5, wherein the protective layer is a glass substrate or a substrate made of transparent resin material.
 	However, in a similar field of endeavor, Lee discloses wherein the protective layer is a glass substrate or a substrate made of transparent resin material (Figs. 3a, 3b and ¶0024 discloses touch protection layer 116 is a substrate or a cured coating layer, and may be made from polymer material such as glass, PI, PE, PET, etc.).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Yang for the purpose of maintaining the transparency for viewing the display.
 	
7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Ding and in further view of Wang.
	Regarding claim 9, Yang discloses the pressure-sensitive touch display panel according to claim 7,… wherein the pressure detection signal is loaded onto a cathode in the cathode layer corresponding to the touch position (¶0047 discloses in the pressure-sensitive touch period, the pressure-sensitive detection chip applies… applies a fixed voltage signal to the cathode layer).
 	Yang doesn’t explicitly disclose the cathode layer comprises a plurality of cathodes arranged side by side.
	However, in a similar field of endeavor, Wang discloses the cathode layer comprises a plurality of cathodes arranged side by side (¶0009 discloses the cathode in the electroluminescent display panel is a plurality of block electrodes. ¶0035 discloses moreover, the plurality of block electrodes and the self-capacitive electrodes 101 are in one-to-one correspondence, and their orthographic projections on a horizontal plane overlap with each other).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Yang for the purpose of simplifying the manufacturing process by forming the cathode electrode the same size as the touch electrodes.

8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Ding and in further view of Keum.
	Regarding claim 12, Yang as modified doesn’t explicitly disclose the pressure-sensitive touch display panel according to claim 11, wherein the deformable layer is made of transparent resin material.

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Yang so that when each of the lower electrode layer 30 and the upper electrode layer 70 is bonded using a material such as the OCA or OCR, which has an adhesive function and a specific dielectric constant (¶0065).

9.	Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Ding and in further view of Lee.
	Regarding claim 13, Yang as modified doesn’t explicitly disclose the pressure-sensitive touch display panel according to claim 1, wherein the pressure-sensitive touch display panel further comprises a protective layer mounted on a surface of the touch electrode layer.
 	However, in a similar field of endeavor, Lee discloses wherein the pressure-sensitive touch display panel further comprises a protective layer mounted on a surface of the touch electrode layer (Figs. 3a, 3b and ¶0024 discloses the touch protection layer 116 is arranged on a side of the touch electrode layer 112, the side is opposite to the thin film encapsulation layer 108).

	Regarding claim 14, Yang as modified doesn’t explicitly disclose the pressure-sensitive touch display panel according to claim 13, wherein the protective layer is a glass substrate or a substrate made of transparent resin material.
 	However, in a similar field of endeavor, Lee discloses wherein the protective layer is a glass substrate or a substrate made of transparent resin material (Figs. 3a, 3b and ¶0024 discloses touch protection layer 116 is a substrate or a cured coating layer, and may be made from polymer material such as glass, PI, PE, PET, etc.).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Yang for the purpose of maintaining the transparency for viewing the display.

Allowable Subject Matter
10. 	Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Specifically, claim 15 recites allowable subject matter “step S103: if the pressure-sensitive touch display panel is touched, applying a pressure detection signal to a cathode corresponding to the touch position, and determining the level of pressure at the touch position by a change in capacitance between the cathode to which the pressure detection signal is applied and the driving electrodes”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRIYANK J SHAH/Primary Examiner, Art Unit 2692